Citation Nr: 1216433	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee. 

2.  Entitlement to service connection for degenerative joint disease of the left ankle.

3.  Entitlement to service connection for degenerative joint disease of the right ankle.

4.  Entitlement to service connection for nerve root compression of the left leg.

5.  Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kent DeJean, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to June 1995 and from May 2002 to March 2003.  He also served in the Louisiana National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for bilateral ankles, for a lower back disability, and for nerve root compression are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence relates the Veteran's left knee disability to his time on active military service.


CONCLUSION OF LAW

Criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 
See Savage v. Gober, 10 Vet. App. 488 (1997).
 
The Veteran is seeking service connection for a left knee disability, which is currently diagnosed as degenerative joint disease.  

At his enlistment physical in 1988, the Veteran's lower extremities were found to be normal and he specifically denied any knee problems on his medical history survey completed in conjunction with his enlistment physical.  As such, the Veteran's left knee is presumed to have been in sound condition upon entry into service.

However, once in service, it is clear that the Veteran began to experience left knee problems.  Specifically, in October 1989, he was seen for complaints of left knee pain for the past month.  His left knee was tender to palpation, and the Veteran reported pain with running.  He was assessed with patellofemoral syndrome and given a limited profile for 10 days.  In November 1989, he again was assessed with patellofemoral syndrome.  In January 1990, the Veteran was seen with complaints of left knee pain for seven months; and once again assessed with patellofemoral syndrome.  On a medical history survey completed in June 1993, the medical professional noted that the Veteran had experienced pain and swelling in his knees which was greater on the left.  On a medical history survey completed in March 1995, it was noted that the Veteran's knees would swell up and hurt after standing for a while or following running.  

The Veteran separated from active duty for training in June 1995, but remained active in the National Guard.  At a periodic physical in February 2000, the Veteran reported continued knee problems.  

The Veteran was recalled to active duty in May 2002, and in February 2003, he reported experiencing knee problems when squatting or when standing for a while, and indicated that his knee swelled on occasion.  In 2005, the Veteran reported having pain and swelling in his left knee daily with bending and squatting.

In September 2006, the Veteran was provided with a VA examination.  The examiner noted that the onset of the Veteran's knee problems occurred in 1989 when he experienced patellofemoral syndrome.  The examiner found that the condition had been stable since then.  Following an examination and a review of the Veteran's medical records, the examiner concluded that the patellofemoral syndrome that was seen in the Veteran's left knee in 1989 had most likely progressed into degenerative joint disease of the knee, as this was the usual progression of such a disease.
 
This medical opinion diagnosed the Veteran with a current left knee disability and related the onset of such a condition to the Veteran's time in military service.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for a left knee disability is granted.


REMAND

The Veteran is currently receiving benefits from the Social Security Administration (SSA) based on his back disability.  Unfortunately, only the fully favorable decision is of record, as none of the underlying records used to reach that decision have been obtained.  Accordingly, SSA records should be sought.  38 C.F.R. § 3.159(c)(2). 

With regard to his bilateral ankle claim, service treatment records show that the Veteran injured his ankles on a number of occasions during his active service.  He twisted his left ankle on several occasions during his first period of service (which ended in 1995), but he was found to have normal feet and lower extremities on a periodic physical in February 2000.  The Veteran severely sprained his right ankle while deployed in Afghanistan in November 2002; and at a periodic physical in January 2005, he reported experiencing daily ankle pain bilaterally, but his lower extremities were found to be normal on examination.

At a VA examination in September 2006, x-rays of the Veteran's ankles were generally unremarkable bilaterally, aside from a tiny, well-corticated bone fragment adjacent to the right lateral malleolus that was thought to be secondary to an old avulsion.  In the body of the examination report, the examiner noted that the Veteran had mild bilateral degenerative joint disease in his ankles, but gave no explanation for why such impairment was not shown on the x-rays.  Given the lack of any radiologic evidence of arthritis, the Board concludes that an additional medical opinion is necessary, to assess whether the Veteran should be considered to have a current disability of either ankle for VA purposes.

With regard to the Veteran's back, he testified that he first injured his back in October 1994 while stationed in Germany when he back popped as he was loading tents into a truck.  However, the Veteran's back was found to be normal at a separation physical in 1995, at periodic physical in February 2000 and again at his separation physical in February 2003.  

Following his last period on active duty, the Veteran testified that he was on orders to go to school at Camp Beauregard, Louisiana and was tying his bags to the back of his truck when he felt his back pop and he fell to the ground.  The Veteran explained that following the incident he began experiencing radiating back pain, and he eventually underwent back surgery in 2004 for a herniated disc.  A medical record from April 2004 suggested that the Veteran's lower back pain had resulted from a traumatic onset in November 2003.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while serving during a specific period of active duty for training (ACDUTRA), or for an injury incurred or aggravated while performing a specific period of inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Additionally, any individual who is disabled from an injury incurred while proceeding directly to or returning directly from IDT is also considered to be on IDT at the time the injury occurred.  38 U.S.C. § 106(d)(1); 38 C.F.R. § 3.6(e).

Unfortunately, the Louisiana National Guard records showing the Veteran's duty status in October and November 2003 have not yet been obtained, and it is therefore unclear what his status was at the time he injured his back in late 2003.  As such, the Veteran's National Guard records should be obtained.

The Veteran's nerve root compression claim is considered to be intertwined with the adjudication of his back claim, and it too is therefore remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from the Social Security Administration pertinent to the Veteran's award of Social Security disability benefits in December 2007.  A negative response should be requested if no records are available; and if no records are available, the Veteran should be apprised of this fact.

2.  Contact the Louisiana State Adjutant General's Office, or any other appropriate record management facility, and request all personnel records for the Veteran from his time in the Louisiana National Guard as a member of Company A of the 769th Engineering Battalion.

3.  Schedule the Veteran for a VA examination of his ankles.  The examiner should be provided with the Veteran's claims file, and any relevant medical records should be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for any opinion expressed.
 
The examiner should determine whether the Veteran has an ankle disability with regard to either ankle.  If a current ankle disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such an ankle disability either began during or was otherwise caused by the Veteran's active military service (January 1989 to June 1995 and from May 2002 to March 2003).

In providing this opinion, the examiner should discuss the Veteran's multiple documented ankle injuries while on active duty, and should address the assessment of mild degenerative joint disease provided in the 2006 VA examination report, and explain if this diagnosis is correct given that no findings of arthritis were shown by the x-rays taken in conjunction with the examination.
 
4.  Conduct any additional development that logically flows from the directed development, including if necessary, obtaining a VA examination of the Veteran's back disability.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


